    Case: 1:21-cv-00135 Document #: 87 Filed: 05/24/21 Page 1 of 6 PageID #:1449




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                               )
                                               )
 In re: Clearview AI, Inc. Consumer            )       Case No. 1:21-cv-00135
 Privacy Litigation                            )
                                               )       Hon. Sharon Johnson Coleman
                                               )
                                               )


     CLEARVIEW DEFENDANTS’ MOTION TO DISMISS THE CONSOLIDATED
                     CLASS ACTION COMPLAINT

       NOW COME Defendants Clearview AI, Inc. (“Clearview”), Hoan Ton-That, Richard

Schwartz, Rocky Mountain Data Analytics LLC (“Rocky Mountain”), and Thomas Mulcaire

(collectively, the “Clearview Defendants”), by and through their counsel, and pursuant to Federal

Rule of Civil Procedure 12(b)(6), move to dismiss for failure to state a claim. In support hereof,

the Clearview Defendants state as follows:

       1.      On April 9, 2021, Plaintiffs filed a Consolidated Class Action Complaint (the

“Complaint”) against the Clearview Defendants. Dkt. 29.

       2.      As demonstrated by the Memorandum of Law in support of this Motion, the

Complaint fails to state a claim against the Clearview Defendants. The Complaint should therefore

be dismissed as to the Clearview Defendants for several, independent reasons.

       3.      First, the Complaint should be dismissed as to Ton-That, Schwartz, and Mulcaire

because they cannot be held liable for their conduct as officers and employees of Clearview, and

the Complaint fails to allege any fraud permitting the Court to pierce the corporate veil.

       4.      Second, the Complaint should be dismissed as to Rocky Mountain because the

Complaint does not have any non-conclusory allegations that Rocky Mountain committed any

wrongdoing.



                                                   1
    Case: 1:21-cv-00135 Document #: 87 Filed: 05/24/21 Page 2 of 6 PageID #:1450




       5.      Third, the Complaint should be dismissed as to Mulcaire and Rocky Mountain for

lack of personal jurisdiction.

       6.      Fourth, Plaintiffs’ Biometric Information Privacy Act (“BIPA”) claims fail under

Illinois’ extraterritoriality doctrine because BIPA does not regulate out-of-state conduct and the

Complaint makes clear that Plaintiffs’ claim is based on conduct that allegedly took place primarily

and substantially outside of Illinois.

       7.      Fifth, applying BIPA to Clearview’s alleged conduct would violate the dormant

Commerce Clause of the United States Constitution, which precludes the application of a state

statute that has the practical effect of regulating commercial conduct in another state and creating

an inconsistent legal regime as between the states. Applying BIPA to Clearview’s conduct in New

York would impose the type of burden on interstate commerce that the dormant Commerce Clause

prohibits.

       8.      Sixth, Plaintiffs’ claim is barred by the First Amendment of the United States

Constitution and Article I, Section 4 of the Illinois Constitution. Clearview’s creation and use of

its app is protected speech. Because Plaintiffs concededly posted all of the photographs and

information at issue in this case on the Internet, the First Amendment trumps any privacy interests

and fully protects Clearview’s republication of this publicly-available information. As applied to

Clearview, BIPA is a content-based regulation of speech because it targets specific content—

which it defines as “Biometric Information” and “Biometric Identifiers”—and not others (e.g.,

photographs), simply because that content allows for an efficient means of identifying individuals.

BIPA is also a speaker-based regulation of speech because it disfavors certain speakers by

burdening some, but not all, parties from using “Biometric Information” and “Biometric




                                                 2
    Case: 1:21-cv-00135 Document #: 87 Filed: 05/24/21 Page 3 of 6 PageID #:1451




Identifiers” to identify individuals without their consent. Under well-settled Supreme Court

precedent, such laws are presumptively unconstitutional.

       9.      Seventh, Plaintiffs do not adequately allege a violation of BIPA Section 15(c).

Section 15(c), which provides that an entity may not “sell, lease, trade, or otherwise profit from”

a person’s biometrics, does not prohibit a company from selling or profiting from a product that

uses biometrics. Plaintiffs’ novel interpretation of Section 15(c)—as representing a blanket

prohibition on the profiting of products that use biometrics—is contrary to the plain language of

BIPA and its legislative history.

       10.     Eighth, the Complaint should be dismissed because BIPA does not apply to

Clearview’s conduct.     The Complaint alleges that Clearview collects biometric data from

photographs available on the public Internet. However, BIPA’s definition of covered biometric

data excludes “photographs” and “information derived from” photographs.

       11.      Ninth, Counts Eight, Eleven, Twelve, and Fourteen—which attempt to allege right

of publicity claims under state law—are each fatally flawed because Plaintiffs do not, and cannot,

allege that Clearview used their likenesses for advertising or merchandising purposes, or to

promote or sell goods or services.

       12.     Tenth, Count Thirteen should be dismissed because the Complaint fails to allege

any of the elements to state a claim for a violation of California’s constitutional right to privacy.

The Complaint does not allege a legally protected privacy interest, a reasonable expectation of

privacy, or the type of “egregious” or “highly offensive” conduct that would satisfy the “high bar”

required to state a claim under the California Constitution.

       13.     Eleventh, Count Ten—a California Unfair Competition Law (“UCL”) claim—fails

because it is derivative of the Complaint’s other nonviable claims and because it alleges no loss of




                                                 3
    Case: 1:21-cv-00135 Document #: 87 Filed: 05/24/21 Page 4 of 6 PageID #:1452




money or property, as required for standing under the UCL.

       14.     Twelfth, Count Nine should be dismissed because the Complaint does not plead the

basic elements of a Virginia Computer Crimes Act claim.

       15.     Thirteenth, Plaintiffs’ unjust enrichment claim is not viable under the laws of

California, New York, Virginia, or Illinois, and as a result, Count Fifteen should be dismissed.

       16.     Fourteenth, Plaintiffs’ claim for relief under the Declaratory Judgment Act fails

because Plaintiffs fail to state a claim in Counts One through Fifteen of the Complaint, and the

Declaratory Judgment Act is not an independent source of jurisdiction.

       WHEREFORE, for the reasons set forth above and those in the Clearview Defendants’

accompanying memorandum of law, the Clearview Defendants respectfully request that the Court

enter an order dismissing the claims against them.




                                                4
 Case: 1:21-cv-00135 Document #: 87 Filed: 05/24/21 Page 5 of 6 PageID #:1453




May 24, 2021                           Respectfully submitted,




                                       By:      /s/ Lee Wolosky________________
                                             Lee Wolosky (pro hac vice)
                                             Andrew J. Lichtman (pro hac vice)
                                             JENNER & BLOCK LLP
                                             919 Third Avenue
                                             New York, New York 10022-3908
                                             Phone: (212) 891-1600
                                             lwolosky@jenner.com
                                             alichtman@jenner.com

                                             Howard S. Suskin (ARDC No. 6185999)
                                             Precious S. Jacobs-Perry (ARDC No.
                                             6300096)
                                             JENNER & BLOCK LLP
                                             353 North Clark Street
                                             Chicago, Illinois 60654
                                             Phone: (312) 222-9350
                                             hsuskin@jenner.com
                                             pjacobs-perry@jenner.com

                                             Floyd Abrams
                                             Joel Kurtzberg
                                             CAHILL GORDON & REINDEL LLP
                                             32 Old Slip
                                             New York, NY 10005
                                             Phone: (212) 701-3000
                                             fabrams@cahill.com
                                             jkurtzberg@cahill.com

                                             Attorneys for Defendants Clearview AI,
                                             Inc., Hoan Ton-That, Richard Schwartz,
                                             Rocky Mountain Data Analytics LLC, and
                                             Thomas Mulcaire




                                      5
   Case: 1:21-cv-00135 Document #: 87 Filed: 05/24/21 Page 6 of 6 PageID #:1454




                                   CERTIFICATE OF SERVICE

          I certify that on May 24, 2021 I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel of

record.



                                                               By:     /s/ Lee Wolosky
                                                                     Lee Wolosky




                                                   6
